 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDManhattan Corporation, Manhattan Guest House,Inc. and Service Employees International Union,Local 275, AFL-CIO, Petitioner. Case 15-RC-6305January 26, 1979DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERS JENKINS, MURPHY. AND TRUESDALEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered objections to and de-terminative challenges in an election held on June 23,1978,' and the Acting Regional Director's report rec-ommending disposition of the same. The Board hasreviewed the record in light of the Employer's excep-tions2 and hereby adopts the Acting RegionalDirector's findings and recommendations.The Employer's objections allege, in substance,that the Board agents conducting the election voidedthree ballots which should have been counted. Twoof the disputed ballots had no markings on theirfaces, but were marked with an "X" on the blankreverse side. The third disputed ballot had no mark-ings on its face, but had the word "NO" written onthe blank reverse side. The Acting Regional Director,citing, inter alia, Columbus Nursing Home, Inc., 188NLRB 825 (1971), and Staco, Inc., 234 NLRB 593(1978), concluded that the Board agents acted prop-erly in voiding the improperly marked ballots. Hetherefore recommended that the objections be over-ruled. The Employer has excepted to the Acting Re-gional Director's recommendation and, essentially,urges the Board to reconsider its stated policy in lightof the decisions by certain United States CircuitCourts of Appeals.3We agree with the Acting Regional Director thatthe two disputed ballots marked "X" on the reverseside should be declared void. In addition, contrary toour dissenting colleague, for reasons set forth moreIThe election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was 43 for, and 42 against, the Petitioner.with 5 challenged ballots, a sufficient number to affect the results of theelection. Three ballots were declared void.2 In the absence of exceptions thereto, we adopt, pro forma, the ActingRegional Director's recommendation that the challenges to the ballots ofMaria Hansen and Annie St. Amand be sustained. Additionally, in accor-dance with the stipulation of all parties, the challenges to the ballots of IrmaWilson, Georgene Burt, and Bernice Fox are sustained.Roberts Door and Window Company v. N.L. R.B., 540 F.2d 350 (8th Cir.1976); N.L.R.B. v. Tobacco Processors. Incorporated, 456 F.2d 248 (4th Cir.1972); N.L.R.B. v. Tilche-Goettinger Company, 433 F.2d 1045 (5th Cir.1970).240 NLRB No. 6fully in Columbus Nursing Home, Inc., supra, and ourrecent decision in Staco, Inc., supra, we agree that thethird ballot in dispute, marked on the blank side withthe work "NO," should also be declared void. As westated in Columbus Nursing Home, Inc.:It is the policy of the Board to count irregu-larly marked ballots whenever the intent of thevoter is clearly apparent. However, where, ashere, a ballot contains no markings on its face,any conclusion drawn about the voter's intentbased on markings on the back of the ballotmust be almost entirely speculative. Rather thanengage in such speculation, the Board has, since1951, followed a policy of invalidating ballotsmarked in a manner so radically different fromthe normal method of marking ballots.4Consequently, we respectfully adhere to our posi-tion, as most recently expressed in Staco, Inc., supra,notwithstanding contrary decisions of courts of ap-peals, until such time as the United States SupremeCourt has passed on the matter. Accordingly, we findthe disputed ballots void and overrule the Employ-er's objections in their entirety.We note that our dissenting colleague agrees withthe Acting Regional Director's finding that the "X"ballots are void, but would count the "NO" ballot asa valid "no" vote. In so finding, our colleague con-cludes that the latter ballot clearly expresses thevoter's intent. As we discussed at length in Staco,Inc., supra, we would not consider any ballots so im-properly marked in order to determine the intent ofthe voter who cast the ballot. Were we to reach thequestion of voter intent, however, it appears that thediffering positions taken by our colleague on the twotypes of improperly marked ballots are inconsistentwith each other. For, we do not see how the ballotmarked "NO" on the back more clearly expresses thevoter's intent than the ballots marked on the backwith an "X" in the position such that the "X" wouldappear with the "NO" square on the face of the bal-lots. Arguably, the word "NO" written on the backof the ballot may indicate a voter's desire to vote"NO" or not to vote at all. It is precisely this type ofspeculation and argument that compels us to avoidtrying to determine intent from markings on the backof a ballot, which in any event reveal that the voterwas acting contrary to or in ignorance of the instruc-tions on its face.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Service Employees Inter-4 188 NLRB at 825. MANHATTAN CORPORATION273national Union, Local 275, AFL-CIO, and that, pur-suant to Section 9(a) of the National Labor RelationsAct, as amended, the said labor organization is theexclusive representative of all the employees in thefollowing appropriate unit for the purposes of collec-tive bargaining in respect to rates of pay, wages.hours of employment, and other terms and condi-tions of employment:All full-time and regular part-time licensed prac-tical nurses, nurses aides, housekeeping employ-ees, dietary employees, laundry employees, andgroundsmen, excluding all professional employ-ees, confidential secretary, watchman, guards,and supervisors as defined in the Act.MEMBER MURPHY, dissenting in part:I agree with my colleagues' decision to adopt thefindings and recommendations of the Acting Region-al Director in all respects except as to his recommen-dation to void the ballot marked on the back with theword "NO." Contrary to the majority, and for thereasons set forth in my dissent in Staco, Inc., 234NLRB 593 (1978), I find that this manner of markingballots, while not in compliance with the instructionson the ballot, clearly reveals the voter's choice. Un-like the situation where the ballots are marked on theback with an "X" and where the Board can onlyspeculate as to the voter's intention, I find the ballotwith the word "NO" written on the back to be a clearmanifestation of the voter's intention not to be repre-sented by the Union. In such a situation, there is noneed for the Board to speculate as to the voter'schoice. I would therefore find the ballot marked onthe back with the word "NO" to be a valid ballot. Asthe resulting revised tally would not give Petitioner amajority of the valid votes cast, I would issue a certi-fication of results.